DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 30, 2019 and September 9, 2019 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Renaudiere (U.S. Patent Publication 2008/0259271).
With regard to independent claim 1 De La Renaudiere teaches a nose pad for eyeglasses (Figure 1, element 10) configured to be attached to a front frame of the eyeglasses (Figure 2, 
With regard to dependent claim 2, De La Renaudiere teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a nose pad wherein the extended portion has a first surface facing the front frame of the eyeglasses (Figure 2, surface of element 5 facing element 9), and a second surface opposite to the first surface (Figure 2, surface defined by element 7), and wherein the anti-slipping member is formed on the second surface of the extended portion (Figure 2, element 3).
With regard to dependent claim 3, De La Renaudiere teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a nose pad wherein the anti-slipping comprises a sheet-like member (Figure 2, element 3 and page 2, paragraph [0026], lines 4-5) made of a rubber material (page 1, paragraph [0005], wherein the prior art teaches a nose pad constructed of either foam or rubber).
With regard to dependent claim 7, De La Renaudiere teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a nose pad wherein the anti-slipping member comprises a projection curved in a direction away from the front frame of the eyeglasses (Figure 2, element 7).
With regard to independent claim 9, De La Renaudiere teaches eyeglasses comprising: a front frame; a pair of temples (Figure 9) and a nose pad (Figure 1, element 10) attached to the front frame (Figure 2, element 9), wherein the nose pad comprises a pad body (Figure 1, element 5); an extended portion formed on an upper portion of the pad body and configured to extend 
With regard to dependent claim 10, De La Renaudiere teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a nose pad wherein the extended portion has a first surface facing the front frame of the eyeglasses (Figure 2, surface of element 5 facing element 9), and a second surface opposite to the first surface (Figure 2, surface defined by element 7), and wherein the anti-slipping member is formed on the second surface of the extended portion (Figure 2, element 3).
With regard to dependent claim 11, De La Renaudiere teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a nose pad wherein the anti-slipping member comprises a projection curved in a direction away from the front frame of the eyeglasses (Figure 2, element 7).

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres (U.S. Patent Number 9,939,656).
With regard to independent claim 1 Torres teaches a nose pad for eyeglasses (Figure 1A, element 15) configured to be attached to a front frame of the eyeglasses (Figure 1A), comprising: a pad body (Figure 1A, element 15); an extended portion formed on an upper portion of the pad body and configured to extend toward the front of the eyeglasses when the nose pad is attached to the front frame (Figure 1A, element 15 extends toward the frame); and an anti-slipping member formed on the extended portion (Figure 1A, element 16).
With regard to dependent claim 2, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such 
With regard to dependent claim 3, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a nose pad wherein the anti-slipping member comprises a sheet-like member made of a rubber material (column 1, lines 60-61).
With regard to dependent claim 4, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a nose pad wherein the anti-slipping member comprises a plurality of projections (Figure 4A, element 4A1).
With regard to dependent claim 5, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a nose pad wherein the anti-slipping member comprises a member having a plurality of projections (Figure 4A, element 4A1).
With regard to dependent claim 7, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a nose pad wherein the anti-slipping member comprises a projection curved in a direction away from the front frame of the eyeglasses (Figure 1A, element 16).
With regard to dependent claim 8, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 7, and further teaches such a 
With regard to independent claim 9, Torres teaches eyeglasses comprising: a front frame; a pair of temples (Figure 1A) and a nose pad (Figure 1, element 15) attached to the front frame (Figure 1A), wherein the nose pad comprises a pad body (Figure 1A, element 15); an extended portion formed on an upper portion of the pad body and configured to extend toward the front frame of the eyeglasses (Figure 1A, element 15 extends toward the frame); and an anti-slipping member formed on the extended portion (Figure 1A, element 16).
With regard to dependent claim 10, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a nose pad wherein the extended portion has a first surface facing the front frame of the eyeglasses (Figure 1A, surface of element 15 facing frame), and a second surface opposite to the first surface (Figure 1A, surface of element 15 facing element 16), and wherein the anti-slipping member is formed on the second surface of the extended portion (Figure 1A, element 16).
With regard to dependent claim 11, Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a nose pad wherein the anti-slipping member comprises a projection curved in a direction away from the front frame of the eyeglasses (Figure 1A, element 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Torres (U.S. Patent Number 9,939,656) as applied to claim 5 above, and further in view of JP S60-69624 (cited by Applicant on IDS filed September 9, 2019).
With regard to dependent claim 6, although Torres teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 5, Torres fails to teach such a nose pad wherein the member has a plurality of projections comprising fish skin having scales.  JP S60-69624 teaches an anti-slip member wherein the projections are fish skin having scales (claim 1) such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projections, as taught by Torres, with the fish skin, as taught by JP S60-69624, to adhesion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
22 February 2021